DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection for nonstatutory double patenting will not be written using Xu et al. (US2021/0146919 A1), hereinafter Xu (using the Xu claims filed on August 26, 2022 and allowed on September 21, 2022. No patent number has yet been assigned), because the claims of the present invention focuses on calibrating, which the claims of Xu do not teach. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-10, 13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger et al. (US2022/0048527 A1) in view of Notz et al. (EP 3 654 246 A1). 



Regarding claim 1, Geiger teaches:
A computer, comprising (see Fig. 1, item 102): 
a processor (see Fig. 1, item 107); and 
a memory, the memory including instructions executable by the processor to (see Fig. 1, item 104, and paragraphs 0053-0054): 
determine a vehicle path for a vehicle based on the optimal vehicle actions (see Geiger, Fig. 5, step 504. According to paragraph 0101, the system and method ascertains action sequences, or vehicle paths, for the vehicles involved).
Yet Geiger does not explicitly further teach:
calibrate utility functions that determine optimal vehicle actions based on an approximate Nash equilibrium solution for multiple agents by determining a difference between possible model-predicted states for the multiple agents and observed states for the multiple agents; and 
However, Notz teaches:
calibrate utility functions that determine optimal vehicle actions based on an approximate Nash equilibrium solution for multiple agents by determining a difference between possible model-predicted states for the multiple agents and observed states for the multiple agents (in the published specification of the present application (Dai, US2022/0063651 A1), this clause can be interpreted as essentially encapsulating most of Fig. 6. See paragraph 0057 for that statement that “Calibration is defined as adjusting or updating parameters or values used by a process based on observed external data to make the output of the process anticipate the operation of all agents simultaneously.” This is seen in Fig. 6., step 602 and further described in paragraph 0059. Paragraph 0060 discusses “gradient-based technique for calibrating an adaptiveSeek algorithm based on real-world data.” Paragraph 0061 teaches that calibrating the utility function can be a minimization of cost function. Paragraph 0065 teaches that while the calibration in block 602 occurs off-line using data from prior traffic scenes, the system is recalibrated using “live video data”. This occurs, according to paragraph 0066, at block 606 of Fig. 6. In block 606 only a “very small” amount of observed data is obtained, such as a “few data points”. In particular, paragraph 0066 teaches that “gradient descent techniques” are applied to the “instant error” between a previously calibrated dataset of, say, an intersection, and a few shots of a “similar” intersection. This gradient descent technique applied to the error helps to “minimize the difference between the observed behavior of the vehicle 100 and the model-predicted behavior”. The example is that the system can detect a group of pedestrians crossing in a crosswalk and predict that vehicles on the road will stop to let the pedestrians cross. Yet the calibration of the utility function as recited in this claim particularly refers to Fig. 1, step 602. In that step an algorithm is calibrated using real-world data, as stated in paragraph 0059. This calibration involves updating the utility function parameters until the function can predict agent motion and thereby produce optimal vehicle paths. This is done using a small fraction of the data it requires to train a neural network. In other words, paragraph 0059 teaches away from a neural network. The present claim hear is not referring to tuning a neural network. Once the utility function is calibrated to make accurate predictions, it can be deployed. Then, actual video data from a vehicle’s sensors can be input into the function and a vehicle path can be output. With all that in mind, see Notz. See especially paragraph 0006. The system of “calibration” using “training data” is explicitly taught as being used on a “Nash equilibrium” function. Eventually, after training, the system can receive sensor data from a vehicle, recognize the situation, and plan a path accordingly, as taught in paragraph 0046 and 0053. See Fig. 1 for the example provided of a pedestrian in front of a vehicle being the same as the one in the present application, paragraph 0066.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Geiger, to add the additional features of calibrating utility functions that determine optimal vehicle actions based on an approximate Nash equilibrium solution for multiple agents by determining a difference between possible model-predicted states for the multiple agents and observed states for the multiple agents, as taught by Notz. The motivation for doing so would be to have a computationally efficient way to determine vehicle paths that produce safe vehicle operation with little human monitoring, as recognized by Notz (see paragraphs 0008, 0010, and 0046). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
In summary, Geiger teaches a system that uses Nash equilibria to determine future trajectories. Nash does not go into great detail about how the utility functions taught are trained, or calibrated. Yet Notz also teaches a system that uses Nash equilibria and further teaches how it is calibrated. 

Regarding claim 3, Geiger and Notz teach the computer of claim 1.
Yet Geiger does not further teach:
The instructions including 
further instructions to calibrate the utility functions by minimizing a cost function determined by the difference between the model- predicted states and the observed states.  
However, Notz teaches:
further instructions to calibrate the utility functions by minimizing a cost function determined by the difference between the model- predicted states and the observed states (see Notz paragraph 0056 for calibrating the system by decreasing the networks loss value.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Geiger and Notz, to add further instructions to calibrate the utility functions by minimizing a cost function determined by the difference between the model- predicted states and the observed states, as taught by Notz. The motivation for doing so would be to have a computationally efficient way to determine vehicle paths that produce safe vehicle operation with little human monitoring, as recognized by Notz (see paragraphs 0008, 0010, and 0046). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 5, Geiger and Notz teach the computer of claim 1.
Geiger further teaches:
The computer, wherein 
the utility functions simulate behavior of the multiple agents to determine the possible future states for the multiple agents based on determining one or more of each of 
agents' locations, 
agents' velocities, 
where velocity includes speed and heading, and 
one or more possible paths for each agent (for all of these bullets, see Geiger Fig. 5, especially steps 501-504. See paragraph 0007 for determining “previous observed trajectories” and “future trajectories”. See also Fig. 2 and paragraphs 0060-0064. These discuss two vehicles merging, predicting future paths that result in a conflict based on current locations, velocities, and headings, and generating possible paths to resolve the conflict. See paragraph 0025 for seeing an “optimum” solution based on a utility function.).  

Regarding claim 6, Geiger and Notz teach the computer of claim 5.
Geiger further teaches:
The computer, wherein 
the utility functions includes parameters that determine rewards and penalties for actions of each of the multiple agents based on estimated states of the multiple agents at future time steps t included within a time horizon h (see Geiger, paragraph 0088 for generating action sequences using lowest cost or highest utility methods. See also paragraphs 0026 and 0028 for negative costs involving not complying with traffic regulations. For future time steps t within a time horizon h see Geiger paragraphs 0061 and 0063 for a set of times from t=0 to t=T at the “end of the traffic situation”.).  

Regarding claim 7, Geiger and Notz teach the computer of claim 1.
Geiger further teaches:
The computer, wherein 
the approximate Nash equilibrium solution performs an adaptive grid search optimization technique to determine the optimal vehicle actions based on estimating the possible future states of the multiple agents (for what this clause means, see the specification of the present application, paragraph 0042 and paragraph 0060, especially equation (16). With that in mind, see Geiger, paragraph 0071 for determining the utility potential functions for all agents and actions. See paragraph 0025 for the system determining the “optimum” actions from these possible actions.), 
wherein the multiple agents include one or more of 
autonomous vehicles (see  Fig. 2 and paragraph 0089), 
non-autonomous vehicles, 
stationary objects, and 
non- stationary objects including pedestrians and 
the possible future states are estimated by simulating behavior of the multiple agents based on the utility functions to determine the possible future states for the multiple agents (see Geiger, paragraph 0063 for determining future trajectories. See also paragraph 0071 for determining the utility potential functions for all agents and actions. See paragraph 0025 for the system determining the “optimum” actions from these possible actions.).  

Regarding claim 8, Geiger and Notz teach the computer of claim 1.
Geiger further teaches:
The computer, wherein 
the utility functions include one or more of 
moving forward at a desired speed (see Geiger paragraph 0060 for “avoiding excessive acceleration, avoiding excessive speed” as being figured into the utility function.) and 
deviating from smooth vehicle operation, 
wherein the smooth vehicle operation includes limits on 
agent acceleration, 
agent steering and [add coma]
agent braking.  

Regarding claim 9, Geiger and Notz teach the computer of claim 1.
Geiger further teaches:
The computer, wherein 
the utility functions include one or more of 
lane departure, 
out of roadway departure, 
collisions with stationary objects, and 
collisions with non- stationary objects (see paragraph 0061 for a preference for avoiding collision. The entire disclosure, as indicated by Fig. 2 is determining vehicle potential actions when a conflict between vehicles is forecasted).  

Regarding claim 10, Geiger and Notz teach the computer of claim 1.
Geiger further teaches:
The computer, wherein 
the vehicle path based on the optimal vehicle actions is determined based on polynomial functions (for what this clause means, see the specification of the present application, at least paragraph 0033 which teaches that a “piecewise polynomials that include a series of n-connected points in the X. Y plane that includes predicted vehicle 110 trajectories at n future time steps.” See also paragraph 0067. With that in mind, see Geiger  Fig. 4 which is clearly a trajectory for the host vehicle. See also paragraphs 0063-0065).  

Regarding claim 13, Geiger teaches:
A method, comprising: 
determining a vehicle path for a vehicle based on the optimal vehicle actions (see Geiger, Fig. 5, step 504. According to paragraph 0101, the system and method ascertains action sequences, or vehicle paths, for the vehicles involved).  
Yet Geiger does not teach:
calibrating utility functions that determine optimal vehicle actions based on an approximate Nash equilibrium solution for multiple agents by determining a difference between model-predicted states for the multiple agents and observed states for the multiple agents. 
However, Notz teaches:
calibrating utility functions that determine optimal vehicle actions based on an approximate Nash equilibrium solution for multiple agents by determining a difference between model-predicted states for the multiple agents and observed states for the multiple agents (see Notz. See especially paragraph 0006. The system of “calibration” using “training data” is explicitly taught as being used on a “Nash equilibrium” function. Eventually, after training, the system can receive sensor data from a vehicle, recognize the situation, and plan a path accordingly, as taught in paragraph 0046 and 0053. See Fig. 1 for the example provided of a pedestrian in front of a vehicle being the same as the one in the present application, paragraph 0066.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Geiger, to add the additional features of calibrating utility functions that determine optimal vehicle actions based on an approximate Nash equilibrium solution for multiple agents by determining a difference between possible model-predicted states for the multiple agents and observed states for the multiple agents, as taught by Notz. The motivation for doing so would be to have a computationally efficient way to determine vehicle paths that produce safe vehicle operation with little human monitoring, as recognized by Notz (see paragraphs 0008, 0010, and 0046). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 15, the claim is substantially similar to claim 3. Please see the rejection for that claim. 

Regarding claim 17, the claim is substantially similar to claim 5. Please see the rejection for that claim. 

Regarding claim 18, the claim is substantially similar to claim 6. Please see the rejection for that claim. 

Regarding claim 19, the claim is substantially similar to claim 7. Please see the rejection for that claim. 

Regarding claim 20, the claim is substantially similar to claim 8. Please see the rejection for that claim. 

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger in view of Notz in further view of Voelz et al. (US2020/0198638 A1).  

Regarding claim 4, Geiger and Notz teach the computer of claim 1.
Yet Geiger and Notz do not further teach:
The instructions including 
further instructions to determine the observed states based on sensor data acquired from sensors included in a traffic infrastructure system arranged to observe the multiple agents. 
However, Voelz teaches:
further instructions to determine the observed states based on sensor data acquired from sensors included in a traffic infrastructure system arranged to observe the multiple agents (see Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Geiger and Notz, to add further instructions to determine the observed states based on sensor data acquired from sensors included in a traffic infrastructure system arranged to observe the multiple agents , as taught by Voelz. The motivation for doing so would be to maintain safe driving even when pedestrians and bicyclists are present who typically do not have V2V technology, as recognized by Voelz (see paragraph 0005). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 16, the claim is substantially similar to claim 4. Please see the rejection for that claim. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger in view of Notz in further view of Suzuki (US2021/0245779 A1).   

Regarding claim 11, Geiger and Notz teach the computer of claim 1.
Geiger further teaches:
The computer, the instructions including further instructions 
to determine the vehicle path for the vehicle based on the optimal vehicle actions (see Geiger paragraph 0025).
Yet Geiger and Notz do not explicitly further teach:
to download the vehicle path to a second computer including a second processor and second memory included in the vehicle.  
However, Suzuki teaches:
to download the vehicle path to a second computer including a second processor and second memory included in the vehicle (see paragraphs 0013 and 0015 in the specification of the present application for determining a vehicle path using one computer, and then sending the path to a second computer for the second computer to issue commands to the vehicle actuators. With that in mind, see Suzuki, Fig. 1. The ADK, item 3, of Fig. 1, contains sensors and determines a path for the vehicle. Then item 3 sends “various commands” through item 4 to “VP 5”. This is described in at least paragraphs 0038, 0040, and 0060 and 0062.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Geiger and Notz, to add further instructions to determine the observed states based on sensor data acquired from sensors included in a traffic infrastructure system arranged to observe the multiple agents , as taught by Voelz. The motivation for doing so would be to maintain safe driving even when pedestrians and bicyclists are present who typically do not have V2V technology, as recognized by Voelz (see paragraph 0005). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 12, Geiger, Notz, and Voelz teach the computer of claim 11.
Yet Geiger and Notz do not explicitly further teach:
The computer, the instructions including further instructions 
the second computer includes instructions to operate the vehicle along the vehicle path by controlling vehicle powertrain, vehicle steering and vehicle brakes.
However, Voelz teaches: 
The computer, the instructions including further instructions 
the second computer includes instructions to operate the vehicle along the vehicle path by controlling vehicle powertrain, vehicle steering and vehicle brakes (see Suzuki paragraphs 0038, 0040, and 0060 and 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Geiger, Notz, and Voelz to add further instructions wherein the second computer includes instructions to operate the vehicle along the vehicle path by controlling vehicle powertrain, vehicle steering and vehicle brakes, as taught by Voelz. The motivation for doing so would be to maintain safe driving even when pedestrians and bicyclists are present who typically do not have V2V technology, as recognized by Voelz (see paragraph 0005). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Allowable Subject Matter
Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 recites:
The computer of claim 1, wherein 
the difference between the possible future states for the agents and the observed states includes a noise term that is normally distributed with a constant covariance.
In the published specification of the present application, see paragraph 0061 for what a “noise term” is. Paragraph 0061 teaches that “residuals are the noise terms generated by comparing the cost functions”. This is related to minimizing or calibrating the utility or cost functions. Paragraph 0060 discusses “gradient-based technique for calibrating an adaptiveSeek algorithm based on real-world data.” Paragraph 0061 teaches that calibrating the utility function can be a minimization of cost function. Paragraph 0065 teaches that while the calibration in block 602 occurs off-line using data from prior traffic scenes, the system is recalibrated using “live video data”. This occurs, according to paragraph 0066, at block 606 of Fig. 6. In block 606 only a “very small” amount of observed data is obtained, such as a “few data points”. In particular, paragraph 0066 teaches that “gradient descent techniques” are applied to the “instant error” between a previously calibrated dataset of, say, an intersection, and a few shots of a “similar” intersection. This gradient descent technique applied to the error helps to “minimize the difference between the observed behavior of the vehicle 100 and the model-predicted behavior”. The example is that the system can detect a group of pedestrians crossing in a crosswalk and predict that vehicles on the road will stop to let the pedestrians cross.
The prior art of record, alone or in combination, does not teach the limitations of claim 2.
	Close prior art includes:

Ng et al. (“Algorithms for Inverse Reinforcement Learning”), cited as item 3 on the Information Disclosure Statement dated August 27, 2020, teaches some gradients, noise, and an optimal policy (see Fig 2 and the discussion directly underneath it). But no other vehicles are discussed. No noise or residual term is discussed. 
Ward et al. ((2016) “Dynamic calibration of agent-based models using data assimilation,”  Royal Society Open Science (https://royalsocietypublishing.org/doi/10.1098/rsos.150703)). Ward discusses gradients and utilities and determining a “minimum variance” but nowhere mentions Nash equilibria or cost functions. Therefore, Ward does not teach claim 2. 
Afrouzi (US 11,199,853 B1) teaches in col. 102, lines 53-54, using “residuals minimization” to “merge multiple data sets together”. Yet Afrouzi does not teach a constant covariance. 
Claim 14 is substantially similar to claim 2 and potentially allowable for at least the same reasons. 
Additional Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US2010/0228419 A1) teaches in at least Fig. 4 a polynomial trajectory. 
Talamonti (US2018/0286242 A1) teaches in Fig. 2 and paragraph 0040 various “path polynomials,” such as 214. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M. ROBERT/Examiner, Art Unit 3665                                                                                                                                                                                                        
/DONALD J WALLACE/Primary Examiner, Art Unit 3665